DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 10/14/2020 (“10-14-20 OA”), the Applicant amended independent claims 1, 13 and 17, cancelled claims 6-7, 11 and 19 and added new claims 21-24 in a reply filed on 01/14/2021. Applicant’s amendments to independent claims 1, 13 and 17 have substantively changed the scope of independent claims 1, 13 and 17 and their respective dependent claims.
Currently, claims 1-5, 8-10, 12-18 and 20-24 are examined as below.

Response to Arguments
Applicant’s amendments to claims 1-4, 13 and 17 have overcome the claim objections as set forth under line item number 1 in the 10-14-20 OA.
Applicant’s amendments to claims 1, 6, 10 and 18-19 have overcome the 112(b) rejections as set forth under line item number 2 in the 10-14-20 OA.
Applicant’s amendments to independent claims 1, 13 and 17 have overcome the prior-art rejections as set forth under line item number 3 in the 10-14-20 OA.
New grounds of rejections under 35 U.S.C. 112(a) and 112(b) are provided as below.  There is also claim objections.

Claim Objections
Claim 23 is objected to because of the following informalities: 
Regarding claim 23, in line 4, “one of the two arrays macro-pixels” should read “one of the two arrays of macro pixels,” in which the word “of” is missing between “two arrays” and “macro pixels.” Furthermore, a period is missing in the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10, 12-18 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 fails to comply with the written description requirement, because an amended limitation “wherein the apparatus is configured to enable or disable the plurality whether the first and second macro-pixels detects the structured light pattern” is not supported by original disclosure. According to page 13, lines 20-27 in the specification of the present application, each individual pixel is enabled or disabled based on a determination of light levels. In other words, the photodiode of a pixel can be enabled or disabled based on the detection of a higher or lower level of light. However, a lower level of light is not necessarily no light at all as indicated in the claim.
Independent claim 13 fails to comply with the written description requirement, because an amended limitation “enabling or disabling the two or more photodiodes of plurality of photodiodes of each of the first and second macro-pixels based on whether the first and second macro-pixels detects the structured light pattern” is not supported by original disclosure. According to page 13, lines 20-27 in the specification of the present application, each individual pixel is enabled or disabled based on a determination of light levels. In other words, the photodiode of a pixel can be enabled or disabled based on the detection of a higher or lower level of light. However, a lower level of light is not necessarily no light at all as indicated in the claim.
Independent claim 17 fails to comply with the written description requirement, because an amended limitation “wherein the apparatus is configured to enable or disable the plurality of photodiodes of each of the first and second macro-pixels based on whether the first and second macro-pixels detects the structured light pattern” is not supported by original disclosure. According to page 13, lines 20-27 in the specification of the present application, each individual pixel is enabled or disabled based on a determination of light levels. In other 
Claim 22 fails to comply with the written description requirement, because an amended limitation “wherein the apparatus is configured to disable the plurality of photodiodes of each of the first and second macro-pixels in response to the first and second macro-pixels not detecting the structured light pattern” is not supported by original disclosure. According to page 13, lines 20-27 in the specification of the present application, each individual pixel is enabled or disabled based on a determination of light levels. In other words, the photodiode of a pixel can be enabled or disabled based on the detection of a higher or lower level of light. However, a lower level of light is not necessarily “not detecting the structured light pattern” (i.e., no light at all) as indicated in the claim.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).
Note the dependent claims 2-5, 8-10, 12, 14-16, 18, 20-24 do not cure the deficiencies of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 13 is indefinite, because the limitation “enabling or disabling the two or more photodiodes of plurality of photodiodes” renders the claim indefinite, in which “the two or more photodiodes” was not mentioned before. There is insufficient antecedent basis.
Claim 14 is indefinite, because the limitation “the at least two photosensitive regions” was not mentioned before. There is insufficient antecedent basis.
Claim 16 is indefinite, because the limitation “the at least two photosensitive regions” was not mentioned before. There is insufficient antecedent basis.
Claim 23 is indefinite, because the limitation “the at least one non-photosensitive region” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 14-16 necessarily inherit the indefiniteness of the claims on which they depend.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-5, 8-10, 12-18 and 20-24 are rejected.
st and/or paragraph 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1, the prior art of record, including Deane, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein the apparatus is configured to enable or disable the plurality of photodiodes of each of the first and second macro-pixels based on whether the first and second macro-pixels detects the structured light pattern.
Claims 2-5, 8-10, 12 and 21-22 would be allowable, because they depend from the claim 1.

Regarding independent claim 13, because the prior art of record, including Deane, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 13, enabling or disabling the two or more photodiodes of plurality of photodiodes of each of the first and second macro-pixels based on whether the first and second macro-pixels detects the structured light pattern.
Claims 14-16 would be allowable, because they depend from the allowed claim 13.

Regarding independent claim 17, because the prior art of record, including Deane, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 17, wherein the apparatus is configured to enable or disable the plurality of photodiodes of each of the first and second macro-pixels based on whether the first and second macro-pixels detects the structured light pattern.
Claims 18, 20 and 23-24 would be allowable, because they depend from the allowed claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.L./Examiner, Art Unit 2895                                     

/JAY C CHANG/Primary Examiner, Art Unit 2895